*375
Leib, in reply.

Wither ell, Judge. “I think the return is sufficient. The applicant should “have produced the statute under which he obtained his certificate. He “has not planted his claim for a discharge on a regular train of authorities.”
Griffin, Judge. “The prisoner ought not to be discharged. The papers are “irregular. He should have produced the statute.”
“Woodward, Presiding Judge. “The general rule of law is that the best “evidence which the nature of the case admits of is to be produced. It is “also a rule that the laws of foreign countries, being a matter in pais, may “be proved orally.
“I am not prepared to say that in these cases, I should reject the printed “Statute book; but the documents exhibited by the defendant [*] not containing a particle of matter shewing the nature of his discharge, and the “act of Congress affording a complete mode of exemplifying the statutes of “the States and Territories of this Union, I think an exemplification of this “statute might have been easily obtained; and that that, or some other “equivalent evidence of the law, is indispensible.
“The Court deem the return to the writ sufficient; and the prisoner is “remanded.”